Title: [Diary entry: 27 July 1785]
From: Washington, George
To: 

Wednesday 27th. Thermometer at 74 in the Morng.—80 at Noon and 80 at Night. Morning a little lowering—forenoon perfectly calm & the wind at South afterwards. A Cloud rising about 5 Oclock afforded a pretty Shower for about 10 or 15 Minutes. Finished cutting my Meadows at Dogue run but the Rain prevented my getting it secured either in Cocks or otherwise. Also cut my Field Pea’s the Seed of which came from Albany. Mrs. Fendal, Miss Lee (eldest daughter of the Presidt. of Congress) Miss Nancy Lee, Grand daughter of Richd. Lee Esqr. of Maryland—Mr. Chas. Lee & Mr. Lawe, Washington, Lund Washington & their wives and Mr. Lawe. Washington, Son of Lawrence & Mr. Thos. Washington Son to Robert all dined here and went away in the Afternoon.